                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 CAMERON MORRIS,
                                                 Case No. 1:20-cv-00122-BLW
                      Petitioner,
                                                 INITIAL REVIEW ORDER
        v.

 CANYON COUNTY and
 MIDDLETON POLICE
 DEPARTMENT,

                      Respondents.


       Petitioner Cameron Morris, a pretrial detainee presently detained in the Canyon

County Jail, has filed a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254. See

Dkt. 3. However, Petitioner is challenging his ongoing state criminal proceedings rather

than a criminal judgment of a state court. Id. at 1 (stating that Petitioner has not been

convicted of any crimes); see also State v. Morris, Canyon County Case No. CR14-19-

12494, available at https://icourt.idaho.gov/ (Idaho iCourt Database). Thus, the Court

construes the Petition as one filed pursuant to 28 U.S.C. § 2241.

       In its discretion, the Court may apply the Rules Governing Section 2254 Cases

(“Habeas Rules”) to habeas petitions filed pursuant to § 2241. See Habeas Rule 1(b).

Therefore, the Court now reviews the Petition to determine whether it is subject to

summary dismissal pursuant to 28 U.S.C. § 2243 and Habeas Rule 4.




INITIAL REVIEW ORDER - 1
                                REVIEW OF PETITION

1.     Proper Respondent

       As an initial matter, Petitioner has not named an appropriate respondent in this

case. See Habeas Rule 2(a) (stating that the proper respondent in a habeas corpus action

under 28 U.S.C. § 2254 is the “state officer who has custody” of the petitioner); Rumsfeld

v. Padilla, 542 U.S. 426, 435 (2004) (stating that a petitioner challenging his present

physical confinement must name as respondent “the warden of the facility where the

prisoner is being held”). Because Petitioner is detained in the Canyon County Jail, he

must name the Canyon County Sheriff as the respondent.

2.     Section 2241 and the Exhaustion Requirement

       Title 28 U.S.C. § 2241 gives federal courts jurisdiction to issue pretrial writs of

habeas corpus to state criminal defendants in appropriate cases. Braden v. 30th Judicial

Circuit Court of Kentucky, 410 U.S. 484, 489-93 (1973). A pre-requisite to bringing a

federal habeas corpus petition under 28 U.S.C. § 2241 is exhausting one’s federal claims

in state court. Carden v. Montana, 626 F.2d 82, 83 (9th Cir. 1980).

       The exhaustion doctrine requires that a petitioner give the state courts, through the

designated appellate process, “a full and fair opportunity to resolve federal constitutional

claims” before bringing those claims to federal court. See O’Sullivan v. Boerckel, 526

U.S. 838, 845 (1999) (explaining exhaustion in the context of habeas petitions brought

pursuant to 28 U.S.C. § 2254). To do so, the petitioner must invoke one complete round

of the state’s established appellate review process, fairly presenting all constitutional

claims to the state courts so that they have a full and fair opportunity to correct alleged


INITIAL REVIEW ORDER - 2
constitutional errors at each level of appellate review. Id. If the petitioner is not granted

relief after exhausting all state court remedies through the highest state court, he may

then file a petition for writ of habeas corpus in federal court. “Where a petitioner seeks

pre-conviction habeas relief, this exhaustion prerequisite serves two purposes: (1) to

avoid isolating state courts from federal constitutional issues by assuring those courts an

ample opportunity to consider constitutional claims; and (2) to prevent federal

interference with state adjudication, especially state criminal trials.” Carden, 626 F.2d at

83.

       This exhaustion rule has a very limited exception with respect to pretrial habeas

petitions. A federal district court may issue a pretrial writ under § 2241 without a

showing of exhaustion of state remedies “only in the most unusual circumstances,” where

a petitioner can show “special circumstances” that particularly warrant federal

intervention. Id. at 83-84 (internal quotation marks omitted). For example, special

circumstances include “cases of proven harassment or prosecutions undertaken by state

officials in bad faith without hope of obtaining a valid conviction,” or cases “where

irreparable injury can be shown.” Perez v. Ledesma, 401 U.S. 82, 85 (1971).

       The federal courts are not permitted to “supervise the administration of state

criminal proceedings at every interlocutory stage.” New York ex rel. Epps v. Nenna, 214

F. Supp. 102, 105 (S.D.N.Y. 1963). If they were, such supervision “would erase the

exhaustion principle from among the canons of habeas corpus adjudication.” Id. Though

alleged constitutional violations are of utmost concern to the federal district courts, the

state courts must be given the first opportunity to correct constitutional violations, so as


INITIAL REVIEW ORDER - 3
to preserve the principles of comity and federalism. If a defendant is seeking to “derail a

pending state criminal proceeding, and ... may be acquitted at trial,” it is appropriate for a

federal district court to postpone adjudication of the petitioner’s constitutional claims

“until a time when federal jurisdiction will not seriously disrupt state judicial processes.”

Neville v. Cavanagh, 611 F.2d 673, 676 (7th Cir. 1979) (internal quotation marks

omitted).

       The instant Petition, even combined with Petitioner’s other supplemental filings,

does not establish the type of special circumstances that would warrant pretrial habeas

relief. Petitioner may attempt to show such circumstances by filing a supplement to his

Petition within 28 days after entry of this Order.

                   REQUEST FOR APPOINTMENT OF COUNSEL

       Petitioner has also requested appointment of counsel. There is no constitutional

right to counsel in a habeas corpus action. Coleman v. Thompson, 501 U.S. 722, 755

(1991). A habeas petitioner has a right to counsel, as provided by rule, if an evidentiary

hearing is required in his case. See Rule 8(c) of the Rules Governing Section 2254 Cases.

In addition, the Court may exercise its discretion to appoint counsel for an indigent

petitioner in any case where required by the interests of justice. 28 U.S.C. § 2254(h); 18

U.S.C. § 3006A(a)(2)(B). Whether counsel should be appointed turns on the petitioner’s

ability to articulate his claims in light of the complexity of the legal issues and his

likelihood of success on the merits. See Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.

1983) (per curiam).




INITIAL REVIEW ORDER - 4
       At this point, the Court concludes that, based on the evidence currently in the

record, see Dkt. 3, 8, and 9, it is unlikely that Petitioner will be able to establish the type

of special circumstances that would justify consideration of a pretrial petition. Therefore,

the Court will deny the request for appointment of counsel.

                                           ORDER

       IT IS ORDERED:

       1.     Petitioner’s Application to Proceed in Forma Pauperis (Dkt. 1) is

              GRANTED.

       2.     Petitioner’s request for appointment of counsel (contained in the Petition) is

              DENIED without prejudice.

       3.     Petitioner’s request that the Court edit his Petition (Dkt. 12) is DENIED. If

              Plaintiff intends to amend his Petition, he must do so himself.

       4.     Within 28 days after entry of this Order, Petitioner must file a supplement

              to the Petition, stating why Petitioner believes his Petition is not subject to

              dismissal as set forth above. If Petitioner does not file a supplement, or if

              the supplement does not plausibly allege special circumstances sufficient to

              warrant a pretrial writ, this case may be dismissed without further notice.



                                                    DATED: April 9, 2020


                                                    _________________________
                                                    B. Lynn Winmill
                                                    U.S. District Court Judge



INITIAL REVIEW ORDER - 5
